

117 HR 5368 IH: Investing in Energy Regions Act
U.S. House of Representatives
2021-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5368IN THE HOUSE OF REPRESENTATIVESSeptember 24, 2021Mr. Lamb introduced the following bill; which was referred to the Committee on Science, Space, and TechnologyA BILLTo direct the Secretary of Energy to establish a program to demonstrate the technical and economic viability of carrying out clean energy projects on current and former mine land, and for other purposes.1.Short titleThis Act may be cited as the Investing in Energy Regions Act. 2.Clean energy demonstration program on current and former mine land(a)DefinitionsIn this section:(1)Clean energy projectThe term clean energy project means a project that demonstrates 1 or more of the following technologies:(A)Solar.(B)Micro-grids.(C)Geothermal.(D)Direct air capture.(E)Fossil-fueled electricity generation with carbon capture, utilization, and sequestration.(F)Energy storage, including pumped storage hydropower and compressed air storage.(G)Advanced nuclear technologies.(H)Wind energy.(2)Economically distressed areaThe term economically distressed area means an area described in section 301(a) of the Public Works and Economic Development Act of 1965 (42 U.S.C. 3161(a)).(3)Mine landThe term mine land means—(A)land subject to titles IV and V of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1231 et seq.; 30 U.S.C. 1251 et seq.); and(B)land that has been claimed or patented subject to sections 2319 through 2344 of the Revised Statutes (commonly known as the Mining Law of 1872) (30 U.S.C. 22 et seq.).(4)ProgramThe term program means the demonstration program established under subsection (b).(5)SecretaryThe term Secretary means the Secretary of Energy.(b)EstablishmentThe Secretary shall establish a program to demonstrate the technical and economic viability of carrying out clean energy projects on current and former mine land.(c)Selection of demonstration projects(1)In generalIn carrying out the program, the Secretary shall select not more than 5 clean energy projects, to be carried out in geographically diverse regions, at least two of which shall be solar projects.(2)EligibilityTo be eligible to be selected for participation in the program under paragraph (1), a clean energy project shall demonstrate, as determined by the Secretary, a technology on a current or former mine land site with a reasonable expectation of commercial viability.(3)PriorityIn selecting clean energy projects for participation in the program under paragraph (1), the Secretary shall prioritize clean energy projects that will—(A)be carried out in a location where the greatest number of jobs can be created from the successful demonstration of the clean energy project;(B)provide the greatest net impact in avoiding or reducing greenhouse gas emissions;(C)provide the greatest domestic job creation (both directly and indirectly) during the implementation of the clean energy project;(D)provide the greatest job creation and economic development in the vicinity of the clean energy project, particularly—(i)in economically distressed areas; and(ii)with respect to dislocated workers who were previously employed in manufacturing, coal power plants, or coal mining;(E)have the greatest potential for technological innovation and commercial deployment;(F)have the lowest levelized cost of generated or stored energy;(G)have the lowest rate of greenhouse gas emissions per unit of electricity generated or stored; and(H)have the shortest project time from permitting to completion.(4)Project selectionThe Secretary shall solicit proposals for clean energy projects and select clean energy project finalists in consultation with the Secretary of the Interior, the Administrator of the Environmental Protection Agency, and the Secretary of Labor.(5)Compatibility with existing operationsPrior to selecting a clean energy project for participation in the program under paragraph (1), the Secretary shall consult with, as applicable, mining claimholders or operators or the relevant Office of Surface Mining Reclamation and Enforcement Abandoned Mine Land program office to confirm—(A)that the proposed project is compatible with any current mining, exploration, or reclamation activities; and(B)the valid existing rights of any mining claimholders or operators. (d)Prevailing wagesTo be eligible to be selected for participation in the program under subsection (c)(1), a project applicant for a clean energy project shall submit to the Secretary a written assurance that all laborers and mechanics employed by any contractor or subcontractor in the performance of work funded directly, or assisted in whole or in part, by the Federal Government pursuant to this Act shall be paid wages at rates not less than those prevailing on work of a similar character in the locality, as determined by the Secretary of Labor under subchapter IV of chapter 31 of title 40, United States Code (commonly referred to as the Davis-Bacon Act). With respect to the labor standards in this subsection, the Secretary of Labor shall have the authority and functions set forth in Reorganization Plan Numbered 14 of 1950 (64 Stat. 1267; 5 U.S.C. App.) and section 3145 of title 40, United States Code.(e)ConsultationThe Secretary shall consult with the Director of the Office of Surface Mining Reclamation and Enforcement and the Administrator of the Environmental Protection Agency, acting through the Office of Brownfields and Land Revitalization, to determine whether it is necessary to promulgate regulations or issue guidance in order to prioritize and expedite the siting of clean energy projects on current and former mine land sites.(f)Technical assistanceThe Secretary shall provide technical assistance to project applicants selected for participation in the program under subsection (c) to assess the needed interconnection, transmission, and other grid components and permitting and siting necessary to interconnect, on current and former mine land where the project will be sited, any generation or storage with the electric grid.(g)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $500,000,000 for the period of fiscal years 2022 through 2026.